PER CURIAM.
The Advisory Commission to the Florida DWI School Coordination Trust Fund seeks amendments to the Traffic Court Rules in order to provide for the proper administration of the funds accumulated in the Florida DWI Schools Coordination Trust Fund being collected pursuant to section 25.387, Florida Statutes (1981). It appears that these amendments are appropriate for the proper administration of these trust funds. The Florida Rules of Practice and Procedure for Traffic Courts are hereby amended by amending rule 6.115 in the manner set forth in the attachment hereto. This amendment shall take effect immediately.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON, SUNDBERG, McDONALD and EHRLICH, JJ., concur.
6.115 DWI School Coordination Trust Fund
(1) Each DWI school approved by the DWI Schools Coordinator is required to remit monthly the assessments collected pursuant to Section 25.387, Florida Statutes, to the DWI School’s Coordinator of the Supreme Court on a form provided by the Supreme Court.
(2) Each certified DWI school shall cause records and accounts to be kept in accordance with procedures prescribed by the Supreme Court. Such records and accounts will be subject to audit by the designated representative of the Supreme Court.
*10(3)Each DWI school shall collect the trust fund in accordance with the plan attached hereto.
Pursuant to Section 25.387, Florida Statutes, the Supreme Court hereby adopts the following plan for the implementation of the DWI Schools Coordination Trust Fund.
(1) Effective July 1, 1981, all DWI schools in the state of Florida shall assess three dollars against every individual enrolling in a DWI course at the time of enrollment, including those who transfer to or from a school in another state. Federal military employees, their dependents and retired military personnel who attend a federal military DWI school shall be subject to the assessment.
(2) In no case shall the assessment be waived.
(3) Each school shall remit on a monthly basis the assessment collected. This monthly remittance shall be forwarded at such time so as to be received by the Supreme Court by the seventh working day of the next month. The remittance shall be in the form of a check or money order payable to the State of Florida and be sent with a form entitled “DWI Schools Coordination Trust Fund — Remittance of $3.00 Additional Assessment.” See Appendix A.
(4) Each DWI school shall cause records and accounts to be kept which show the collection of each assessment and which will be subject to audit by the Supreme Court. The records of the assessments shall be in a form specified by the Supreme Court. See Appendix B.
(5) Each school shall be responsible for all costs, if any, incurred through compliance with the requirements of the fund.
(6) Each DWI school may request a $3.00 increase in the fee charged for enrollment in the DWI course, to cover the assessment. The DWI Schools Coordinator’s Office shall determine whether a change in the fee is appropriate.
(7) Monies collected by the fund shall be used by the DWI Schools Coordinator’s Office to pay for staff salaries, travel and other expenses related to the functioning of the office. The fund will also be used to pay for programs in which the coordinator’s office engages, including but not limited to, interstate reciprocity, training, certification, monitoring and technical assistance. The Supreme Court may assess the fund for reasonable costs for the administration of the fund.
(8) The DWI Schools Coordinator shall be the administrator of the fund.
APPENDIX A
COUNTY_ ACCOUNT NO-DWI SCHOOLS COORDINATION TRUST FUND REMITTANCE OF $3.00 ADDITIONAL ASSESSMENT
DATE
TO: DWI Coordination Office
Room 233; Supreme Court Building Tallahassee, FL 32301
FROM:
The attached remittance is for revenue of the DWI Coordination Schools Trust Fund (2-210-0500) for the period_to-
*11TOTAL NO. OF PERSONS ENROLLED -
TOTAL NO. OF PERSONS ASSESSED $3.00 -
TOTAL AMOUNT REMITTED —
By
Signature
Title
APPENDIX B
DWI SCHOOLS COORDINATION TRUST FUND LEDGER BOOK - Sample -